         Case 1:17-cr-00232-EGS Document 249 Filed 09/24/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

               v.
                                                          Crim. No. 17-232 (EGS)
 MICHAEL T. FLYNN,

                              Defendant




             GOVERNMENT’S SUPPLEMENTAL FILING IN SUPPORT OF
                           MOTION TO DISMISS

       On May 7, 2020, the United States of America, by and through its United States Attorney

for the District of Columbia, submitted a motion to dismiss with prejudice the charges against the

defendant, Michael T. Flynn. The motion stated that the Government had determined that

continued prosecution of this case would not serve the interests of justice citing, among other

things, concern with the FBI’s “frail and shifting justifications for its ongoing probe of Mr.

Flynn, as well as the irregular procedure that preceded his interview.” ECF Doc. 198, at 16. In

subsequent discovery filings, we noted that beginning in January 2020, the United States

Attorney for the Eastern District of Missouri has been conducting an ongoing review of the FBI

investigation that led to charges in this case. ECF Docs. 181-1, 187-1, 210-1, 230-1 and 235-1.

Pursuant to that continuing review, an interview was recently conducted of the former case

agent, SA William Barnett, who handled the counterintelligence investigation of Mr. Flynn, and

was thereafter assigned to the Special Counsel’s Office investigating Russian interference in the

2016 Presidential Election.    The FBI 302 of that interview is affixed hereto as Exhibit 1.
        Case 1:17-cr-00232-EGS Document 249 Filed 09/24/20 Page 2 of 2




                                            Respectfully submitted,

                                            MICHAEL R. SHERWIN
                                            UNITED STATES ATTORNEY
                                            N.Y. Bar No. 4444188

                                      By:
                                            KENNETH C. KOHL
                                            Acting Principal Assistant U.S. Attorney
                                            D.C. Bar No. 476-236
                                            United States Attorney’s Office
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            Ken.Kohl@usdoj.gov
                                            (202) 252-7793

                                            JOCELYN BALLANTINE
                                            Assistant United States Attorney
                                            C.A. Bar No. 208267
                                            555 4th Street, NW
                                            Washington, D.C. 20530
                                            (202) 252-7252



Dated: September 24, 2020




                                      2
Case 1:17-cr-00232-EGS Document 249-1 Filed 09/24/20 Page 1 of 13
Case 1:17-cr-00232-EGS Document 249-1 Filed 09/24/20 Page 2 of 13
Case 1:17-cr-00232-EGS Document 249-1 Filed 09/24/20 Page 3 of 13
Case 1:17-cr-00232-EGS Document 249-1 Filed 09/24/20 Page 4 of 13
Case 1:17-cr-00232-EGS Document 249-1 Filed 09/24/20 Page 5 of 13
Case 1:17-cr-00232-EGS Document 249-1 Filed 09/24/20 Page 6 of 13
Case 1:17-cr-00232-EGS Document 249-1 Filed 09/24/20 Page 7 of 13
Case 1:17-cr-00232-EGS Document 249-1 Filed 09/24/20 Page 8 of 13
Case 1:17-cr-00232-EGS Document 249-1 Filed 09/24/20 Page 9 of 13
Case 1:17-cr-00232-EGS Document 249-1 Filed 09/24/20 Page 10 of 13
Case 1:17-cr-00232-EGS Document 249-1 Filed 09/24/20 Page 11 of 13
Case 1:17-cr-00232-EGS Document 249-1 Filed 09/24/20 Page 12 of 13
Case 1:17-cr-00232-EGS Document 249-1 Filed 09/24/20 Page 13 of 13
